Per Curiam,
We find nothing in this record that would justify a reversal of the judgment. Nor do we think that either of the-assignments of error requires special consideration. If, in the judgment of the county commissioners, the plaintiff was justly entitled to additional compensation, they had an undoubted right to approve his claim, in part at least. There is nothing whatever in the testimony to show that in doing so they did not act in *466entire good faith. The case was fairly submitted to the jury with instructions which appear to be adequate and free from substantial error.
Judgment affirmed.